Citation Nr: 0937958	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for a 
perforated right tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision rendered by 
the Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss, tinnitus, and PTSD, 
and which awarded service connection for a perforated right 
tympanic membrane and assigned an initial noncompensable 
rating.  

In June 2009 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge; a transcript of the hearing 
is of record.

In September 2009 the Board received a statement from the 
Veteran's wife describing her observations regarding the 
Veteran's claimed PTSD and hearing loss disabilities.  A 
waiver of RO jurisdiction for this evidence was not included 
with the written statement.  The Board is required to return 
pertinent additional evidence that is not accompanied by a 
waiver of consideration of the agency of original 
jurisdiction.  Evidence is not pertinent if it does not 
relate to or have a bearing on the appellate issues.  See 38 
C.F.R. § 20.1304 (2009).  

The Veteran's claim for service connection for PTSD was 
denied because the diagnosis made by a Licensed Independent 
Clinical Social Worker (LISW) at the Albuquerque Vet Center 
did not conform to the criteria needed in the Diagnostic and 
Statistical Manual of Mental Disorder (DSM-IV), nor were any 
of his claimed stressors verified.  Similarly, his claim for 
service connection for bilateral hearing loss was denied 
because objective findings did not show a bilateral hearing 
loss disability for VA purposes.  Accordingly, evidence that 
is pertinent to these claims includes objective medical 
evidence of a diagnosis of PTSD made in accordance with the 
criteria in the DSM-IV, a verified in-service stressful 
experience, and objective findings of bilateral hearing loss 
pursuant to 38 C.F.R. § 3.385.  While lay witnesses may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder, they are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence 
that the Veteran's wife has the appropriate medical training 
or expertise to offer opinions regarding his claimed PTSD or 
hearing loss disabilities.  Therefore, as her written 
statement is not pertinent to any of the required objective 
findings to substantiate the claims, a waiver of initial 
consideration by the agency of original jurisdiction is not 
necessary.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

3.  Tinnitus, first reported more than 34 years after 
separation from service, is not shown to be due to exposure 
to acoustic trauma during military service.

4.  The claimed in-service stressful experiences have not 
been corroborated, and any diagnosis of PTSD was made based 
on an unverified account of in-service events given by the 
Veteran.

5.  The Veteran's service-connected perforated right tympanic 
membrane is assigned a noncompensable rating, and no higher 
rating is authorized under Diagnostic Code 6211; his 
perforated right tympanic membrane has not necessitated 
frequent periods of hospitalization, and there is no 
objective evidence that it has resulted in marked 
interference with his employment, so as to merit 
extraschedular consideration.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence of an organic disease of 
the nervous system (tinnitus) be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).

4.  There is no legal basis for the assignment of a schedular 
or extraschedular compensable evaluation for a perforated 
right tympanic membrane.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6211 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
bilateral hearing loss, tinnitus, PTSD, and a perforated 
right tympanic membrane was received in January 2006.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Albuquerque RO in correspondence dated in January 
2006 and May 2006.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
statement of the case was issued in September 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
private and VA treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with a VA audiological examination to assess the 
current nature and etiology of his claimed hearing loss, 
tinnitus, and perforated tympanic membrane disabilities.  

The Veteran was not provided a VA PTSD examination and 
opinion to assess the nature and etiology of his claimed PTSD 
disability.  However, VA need not conduct an examination with 
respect to the PTSD claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case because there is no evidence that any of the 
claimed in-service stressful experiences necessary to 
substantiate the claim for service connection for PTSD 
actually occurred.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if it becomes disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The Veteran's service personnel records listed his military 
occupational specialty as truck driver and showed that he was 
awarded the Vietnam Service Medal (VSM), the Vietnam Campaign 
Medal (VCM) and the National Defense Service Medal (NSDM), 
none of which is indicative of combat.  He served in Vietnam 
from January 1969 to January 1970 with the 534th 
Transportation Company from January 1969 and with to the 
666th Transportation Company from September 1969; he served 
in Germany from April 1970 to August 1970; and he served a 
second tour in Vietnam from October 1970 to August 1971 with 
the 538th Transportation Company from October 1970 and with 
the 534th Transportation Company from November 1970.

Bilateral Hearing Loss and Tinnitus

In an enlistment examination report dated in July 1968 
general ear findings were reported as normal.  During 
service, the Veteran underwent several audiometric 
examinations.  The results are recorded as follows: 


HERTZ
Date
Ear
500
1000
2000
3000
4000
July 1968
(Enlistmen
t)
RIGHT
5
-5
5
N/A
10

LEFT
0
-5
0
N/A
5
November 
1969
RIGHT
45
35
40
N/A
25

LEFT
20
20
15
N/A
15
August 
1971
(Separatio
n)
RIGHT
30
20
20
20
20

LEFT
30
20
20
20
30

In a treatment note dated in September 1969 the Veteran 
complained of right ear draining and a left earache.  The 
assessment was probable left otitis media.  Six days later he 
complained of a right earache and was advised to see a 
doctor.  In a hospital ship ENT (ear, nose, and throat) 
consultation request dated in November 1969, the reported 
reason for the request was a two-month history of ear 
infection with no definite history of trauma or blast 
identified.  Audiometric findings from the examination are 
reported above.  In a treatment note dated in May 1970 the 
Veteran reported ear drainage for three days.  Examination 
revealed no abnormal findings.  In a treatment note dated in 
December 1970 he complained of left ear trouble with a 
history of at least two other episodes.  Audiometric testing 
was conducted again at separation in August 1971 and is 
reported above.

In a post-service VA Agent Orange examination report dated in 
May 2005, the Veteran complained of hair loss, memory loss, 
and arthritis in his right hand.  He reported current 
employment at a local hospital in food service.  He stated 
that he could not swim due to his [right] ear, but he denied 
being hard of hearing or experiencing ringing in the ears.  
The diagnosis included right ear injury and subsequent otitis 
media.  Additional VA treatment records dated to December 
2005 contained no complaints or findings of hearing loss or 
tinnitus.

In a private audiology evaluation report from the UNM 
Hospital dated in August 2005, the Veteran stated that in 
1971 a mine went off on his right side, blowing a hole in his 
eardrum, and he was now filing a claim with the VA for 
hearing loss.  He reported current tinnitus.  Unfortunately, 
the findings were reported in graphic form, and the numeric 
portion of the report does not clearly identify the auditory 
thresholds in the frequencies 500, 1000, 2000, 3000, or 4000 
in decibels.  Word recognition scores were also reported, but 
the examiner did not indicate whether the Maryland CNC Test, 
or another test, was used.  The examiner did comment, 
however, that the Veteran had a mild to moderate mixed right 
ear hearing loss with fair to good test reliability and 
normal to slight hearing loss in the left ear.  

In a private otolaryngology report also from the UNM Hospital 
dated in August 2005 the Veteran stated that he has had long-
standing hearing loss since an in-service mine blast to his 
right ear.  He also reported constant tinnitus in the ear.  
Objective findings included audiogram that revealed a right 
mild to moderate mixed hearing loss and a mild left hearing 
loss.  The assessment was mixed hearing loss of the right 
ear, sensory neural loss of the left, mild to moderate on the 
right with concomitant tinnitus and hypermobile tympanic 
membrane most likely secondary to a blast injury and 
disarticulation of the middle ear ossicles.  Unfortunately, 
audiometric data were not included with the report.

In a VA audiology examination report dated in June 2006 the 
Veteran complained of reduced hearing in his right ear since 
he was in Vietnam and a mine exploded, resulting in a 
perforation [of the right tympanic membrane].  He denied any 
occupational or recreational noise exposure.  He described 
his military occupation as truck driver and identified a mine 
explosion as in-service noise exposure.  He reported 
recurrent tinnitus that occurs when he rubs his eyes or takes 
a shower.

The results of the authorized audiometric evaluation were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
30
LEFT
10
5
15
0
15

Speech recognition scores using Maryland CNC word lists were 
reported as too unreliable to score for the right ear and 100 
for the left ear.  The examiner explained that the word 
recognition responses of the right ear were inconsistent with 
degree and type of hearing loss noted on pure tones.  
Following the authorized audiometric evaluation, the examiner 
diagnosed right ear hearing loss not disabling per 38 C.F.R. 
§ 3.385 and clinically normal hearing on the left.  The 
examiner opined that hearing loss was caused by or a result 
of the blast perforation.  He reasoned that although the 
Veteran's hearing was normal by VA definition in both ears, 
pure tones, tympanometry, and reflexes all suggested that he 
had a perforation that healed but left him with a slight 
hearing deficit in his right ear only.  The examiner also 
opined that tinnitus was not caused by or a result of blast 
trauma, reasoning that the Veteran's reported onset of 
tinnitus when he rubs his eyes or takes a shower and lasts 
only a few seconds, cannot be explained and are not 
consistent with any auditory dysfunction.

In multiple statements received from the Veteran, he 
described being unable to leave a fire base for three days 
and nights due to rain in September 1969, and the first night 
he used two boxes of M60 rounds during an attack.

In June 2009 the Veteran testified that he developed hearing 
loss after a mine explosion during his second tour in Vietnam 
and from general in-service exposure to fire power and loud 
noises.  He testified that he experiences tinnitus most of 
the time.  He further testified that after service he did not 
work for about one year, then worked as a cook at a 
restaurant for one year, and then began working as a cook at 
a hospital until the present time.

In correspondence received in September 2009 from the 
Veteran's wife, she stated that she has to yell at him or 
touch him to get his attention.  

The Board has considered the Veteran and his representative's 
contentions that he has a current bilateral hearing loss 
disability as a result of noise exposure during active 
service, including a 1971 mine explosion and general exposure 
to fire power, but finds that service connection is not 
warranted because the Veteran's hearing thresholds and speech 
recognition scores do not demonstrate that he has a bilateral 
hearing loss disability within the meaning of 38 C.F.R. § 
3.385 (2008).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, 
the competent medical evidence establishes that the Veteran 
does not have the extent of hearing loss needed to constitute 
a disability under 38 C.F.R. § 3.385, the disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for bilateral hearing loss must 
be denied because the first essential criterion for a grant 
of service connection - evidence of current bilateral hearing 
loss disability - has not been met.

In addition, the Board has considered the Veteran and his 
representative's contentions that he has tinnitus as a result 
of noise exposure during active service, but finds that 
service connection is not warranted.  The Board notes that 
the first documented evidence of tinnitus was in August 2005, 
more than 34 years after the Veteran's discharge from 
service, when he told a private audiologist that he had 
tinnitus and was applying for VA benefits.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).     

Moreover, the Board finds that the medical opinion rendered 
by the June 2006 VA examiner is persuasive because it was 
supported by an articulated rationale and is consistent with 
the medical record, which contained no evidence of complaints 
or findings related to tinnitus until the Veteran's initial 
complaint in August 2005.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Therefore, the claim for entitlement to service connection 
for tinnitus must be denied.

PTSD

Service treatment records were entirely silent for 
complaints, findings, or treatment suggestive of any 
psychiatric disorder.  In a hospital ship ENT (ear, nose, and 
throat) consultation request dated in November 1969, the 
reported reason for the request was a two-month history of 
ear infection with no definite history of trauma or blast 
identified.  

In a post-service VA Agent Orange examination report dated in 
May 2005, the Veteran complained of hair loss, memory loss, 
and arthritis in his right hand.  He also reported intrusive, 
disturbing memories at times and stated that when his 
grandchildren are too noisy or he feels over-stimulated and 
needs to be alone.  The diagnosis did not include any 
psychiatric disorders.  

In a private audiology evaluation report from the University 
of New Mexico (UNM) Hospital dated in August 2005, the 
Veteran stated that he injured his right ear in a 1971 mine 
explosion, and he described a mine blast generally again in 
an August 2005 private otolaryngology report.

In a VA psychology note dated in August 2005, the diagnosis 
was depression, and in September 2005, the diagnosis included 
depression and alcohol abuse.

The Veteran's claim for service connection for PTSD was 
received in January 2006, and with his claim he described 
three in-service stressors.  First, he described being 
ambushed (the ambush event) in May 1969 approximately three 
miles from Tay Ninh while in a convoy with the 534th 
Transportation Company and that he used two boxes of M-60 
rounds in the attack.  Second, he stated that he was with the 
MACV (Military Assistance Command Vietnam) with the 101st at 
Camp Evens in September 1970 when he hit a mine (the mine 
explosion), which blew up the front end of his vehicle.  He 
stated that his right ear was injured, and he was flown to a 
hospital ship in Da Nang.  Third, he described delivering 
supplies to Fire Base Blaze in October 1970 and having to 
stay there due to the rain.  While he was there, the base 
came under attack for three days and nights (the three-day 
attack) and he helped to dispose of NVA (North Vietnamese 
Army) bodies in the river.

In correspondence dated in January 2006 the RO asked the 
Veteran to complete an enclosed PTSD questionnaire and 
notified him that it needed specific details of the combat-
related incidents that resulted in his claimed PTSD, 
including a two-month specific date range of the stressful 
event(s) and reports of physicians who had treated him for 
PTSD.

In a psychological evaluation from the Vet Center dated in 
February 2006 the Veteran reported having recurrent thoughts 
of battle from his second tour in Vietnam, indicating that he 
avoids reminders of Vietnam, which consisted of "certain 
songs on the radio," and that he had periodic nightmares of 
Vietnam.  He denied any prior psychiatric treatment.  He 
reported working in a hospital kitchen from 1977 to the 
present (29 years).  He mentioned being flown to a hospital 
ship in Da Nang in 1970 for a right ear infection after the 
right side of his truck hit a mine.  He described the three-
day attack around March 1970 on Fire Base Blaze near Camp 
Evans and Phu Bui and the 1969 ambush outside of Tay Ninh, 
explaining that he "felt frightened."  The Licensed 
Independent Social Worker (LISW) diagnosed PTSD and alcohol 
abuse.

In correspondence received in February 2006, the Veteran 
stated that the ambush event happened in August 1969 half-way 
between Long Binh and Tay Ninh and lasted for one hour, and 
he could see puffs of smoke from enemy guns from the road 
where he was traveling.  He described the mine explosion, 
indicating that he was with the MACV 101st from Camp Nancy to 
Camp Evans when the right side of his truck hit a mine in 
June 1970, and he injured his right ear.  He also stated that 
the three-day attack happened in July 1971 at Fire Base 
Blaze, that he was involved in the gunfire, and that he 
helped dispose of dead NVA soldiers in the river.

In May 2006 the RO again asked the Veteran to provide more 
specific details of the claimed combat-related incidents, 
including a two-month specific date range of the stressful 
event(s), specific geographic locations, detailed 
descriptions of events, and identifying information 
concerning any other individuals involved.

The Veteran described each claimed stressor again in May 
2006.  He reported that the ambush event occurred in March 
1969 between Long Binh and Tay Ninh while he was with the 
534th Transportation Company.  He stated that the mine 
explosion happened in September 1969 while he was with the 
805th Transportation Company on the Quang Tri Highway when he 
was returning from Camp Nancy.  He also indicated that he was 
with the 666th Transportation Company at Fire Base Blaze 
during the three-day attack; he appeared to indicate that 
this event also happened in September 1969.

In August 2006 he again described the mine explosion and 
three-day attack.  He reported that he went to the 666th 
Transportation Company at Camp Evans with the 101st Airborne, 
he was with MACV going to Camp Nancy, and he hit a mine when 
he was returning.  He also reported that he went to the 805th 
Transportation Company at Fire Base Blaze, was stuck there 
because of rain, and the base was attacked. 

He described the mine explosion and three-day attack at Fire 
Base Blaze again in correspondence received in November 2006, 
but did not include an approximate date when either event 
occurred.  He indicated that in 1995 his national service 
officer looked at his DD Form 214 and noted that he had not 
been awarded a Combat Infantry Badge (CIB) or Purple Heart, 
and had not been in combat.  The Veteran stated that a friend 
told him to go to the Vet Center instead for help (with a 
claim).

In correspondence received in July 2007, the Veteran stated 
that he believed he should have been awarded a Purple Heart 
due to a scar in his right ear.

In a formal finding from the VA  coordinator with the U.S. 
Army and Joint Services Records Research Center (JSRRC) dated 
in December 2007, it was indicated that the mine explosion 
and three-day attack incidents could not be researched.  An 
accompanying memorandum explained that the August 1969 ambush 
event near Tay Ninh was a non researchable stressor event 
because research indicated that there were many actions that 
took place in and around Tay Ninh in March through September 
1969, and they did not record a convoy that was under attack, 
nor was the JSRRC able to place the Veteran in any of the 
recorded incidents or attacks around Tay Ninh.  The three-day 
attack at Fire Base Blaze was also a non researchable event 
because the Veteran was not stationed at that base, and the 
JSRRC was unable to place him at Fire Base Blaze.  Finally, 
the mine explosion was not verified because there was no 
definite history of trauma or blast in his service treatment 
records, including none reported when he was seen on the USS 
Repose in November 1969 for an ear infection.

The Veteran disagreed with the denial of service connection 
for PTSD in correspondence dated in January 2008, stating 
that he travelled 75,000 miles to every air base and LZ the 
first year he was in Vietnam.  He reported that "sure, I 
might have told them my ear is infected.  Do I have to show 
trauma or blast?"  He also mentioned that Fire Base Blaze 
was "hit hard with dead and wounded."  

The Veteran testified in June 2009 that the mine explosion 
occurred during his second tour in Vietnam near Camp Carroll 
and Camp Evans, and a helicopter took him to the Repose 
hospital ship in Da Nang for a resulting ear injury.  He 
testified that he was with the 534th Transportation Company 
with the MACV, which was a support unit to the 101st, when 
Fire Base Blaze was attacked around June or July 1971 for 
three days and nights, and he used his machine gun in the 
attack.  He further testified that in the morning "they were 
throwing the bodies...in the river."  Later he testified, 
however, that he was not at Fire Base Blaze; he was sent 
"somewhere else."  He also testified that he had not been 
treated privately, had been to the Vet Center only when he 
was evaluated for PTSD, he was not taking any medications for 
PTSD, and that the diagnosis was made based on the Veteran's 
account of his in-service stressors.

In correspondence received in September 2009, the Veteran's 
wife stated that she had known the Veteran since before he 
went to Vietnam, had been married to him for 32 years, and he 
was a different person when he returned.  She indicated that 
he rarely saw his family, had very few friends, does not like 
holidays, and prefers to be alone.

Notwithstanding the Veteran's current diagnosis of PTSD, the 
claim must be denied because objective evidence does not show 
that the Veteran engaged in combat with the enemy, and there 
is otherwise no credible evidence that any of the Veteran's 
claimed in-service stressors occurred.

In this regard, the Board finds that the Veteran has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and he has not provided any other 
objective evidence - to include statements from former 
service comrades, full names of casualties witnessed, or a 
two-month-specific date range of when the stressors occurred 
- to establish the occurrence of any these claimed in-service 
stressful events.  Rather, in multiple statements and his 
oral testimony, he identified the ambush event occurring 
sometime between March and August 1969, the mine explosion 
occurring between September 1969 and sometime in 1971, and 
the three-day attack occurring between March 1970 and July 
1971.  

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
none of the Veteran's claimed in-service stressful 
experiences has been corroborated by credible evidence, and 
the evidence provided by the Veteran does not present any 
basis for further developing the record in this regard.  For 
these reasons, the February 2006 diagnosis of PTSD made by 
the Vet Center social worker is not persuasive because it was 
based on several stressful experiences that have not been 
verified.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  

Here, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors.  
Some of the stressors that the Veteran has reported - to 
include disposing of bodies in a river after the three-day 
attack - clearly appear to be the type of anecdotal 
experiences that are incapable of being independently 
verified.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
(holding that anecdotal incidents, although they may be true, 
are not researchable; in order to be researched, incidents 
must be reported and documented).  

Therefore, the Veteran's claim for service connection for 
PTSD must be denied.

All Service Connection Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran, his wife, and his 
representative have advanced in connection with the appeal.  
The Board has considered the Veteran's claim that he has 
bilateral hearing loss, tinnitus, and PTSD as a result of 
events during military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss, tinnitus, and PTSD 
must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Evaluation for Perforated Right Tympanic Membrane

A January 2006 VA audiology examination report included 
findings suggestive of a right ear healed perforation.

In a rating action dated in December 2007, the RO awarded the 
Veteran service connection for a perforated right tympanic 
membrane under Diagnostic Code 6211 and assigned 
noncompensable disability rating, effective January 20, 2006.  
In January 2008, the Veteran expressed disagreement with the 
rating.

621
1
Tympanic membrane, perforation of
0
See 38 C.F.R. § 4.87, Diagnostic Code 6211 (2009).

In this case, the Veteran's service-connected perforation of 
the right tympanic membrane has been assigned the maximum 
schedular rating available for that disability.  See 38 
C.F.R. §4.87, Diagnostic Code 6211 (2009).  The Board further 
finds there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with his 
employment as a hospital cook for more than 30 years or 
frequent periods of hospitalization related to this service-
connected right tympanic membrane disability that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As there is also no legal basis upon which to award a 
separate schedular evaluation for his service-connected right 
tympanic membrane disability, the Veteran's appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an initial compensable rating for a perforated 
right tympanic membrane is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


